Citation Nr: 0300862	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the currently calculated amount of 
$12,120.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active military service from September 
1964 to June 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida, which held that waiver of 
recovery of the overpayment at issue was precluded because 
the veteran had demonstrated bad faith in the creation of 
the debt.

In a facsimile dated January 30, 2002, the veteran 
requested a hearing.  In a statement dated March 15, 2002, 
the veteran withdrew his request for a hearing.  
38 U.S.C.A. § 20.704(e) (2002). 


REMAND

Preliminary review of the record indicates that the 
overpayment at issue resulted from the retroactive 
reduction of the veteran's improved disability pension 
benefits and special monthly pension by reason of being 
housebound benefits, after it was learned by the RO that 
the veteran had failed to report receipt of benefits from 
the Social Security Administration (SSA).  In February 
1999, the RO advised the veteran that he had been awarded 
improved disability pension benefits and special monthly 
pension by reason of being housebound effective December 
11, 1998, based on the veteran having no income (including 
no SSA income) and one dependent.  The Board observes that 
the RO received information from the SSA, reportedly in 
May 2000, which indicated that the veteran received 
monthly Social Security benefits of $1,002.00.  A later 
SHARE report from the Social Security Administration 
reports the veteran's monthly benefits were $986 in April 
1999, $1,010 in December 1999, and $1,045 in December 
2000. 

Based on the above information, in November 2000, the RO 
retroactively reduced the veteran's pension benefits 
effective from December 1, 1999, to reflect monthly Social 
Security benefits of $1,010, creating an overpayment in 
the calculated amount of $12,120.  However, an audit of 
the veteran's pension account has not been associated with 
the record certified to the Board for appellate review.  
Significantly, it is not clear that the veteran's award 
was retroactively reduced pursuant to the end-of-the-month 
rule.  VA regulations provide that the effective date for 
the reduction of pension benefits required because of an 
increase in income shall be the end of the month in which 
the increase occurred.  38 C.F.R. 
§ 3.660(a)(2) (2002).  Therefore, the Board finds that 
further development is necessary to verify when the 
veteran first began receiving Social Security benefits and 
in what amount.  It is necessary that the amount of the 
overpayment be verified to ensure that the veteran's due 
process rights are not violated.  Under the circumstances 
of this case, the Board concludes that additional 
development is required prior to appellate review.

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain precise information regarding 
when the veteran's initial Social 
Security check was issued to him.  
Information regarding the amount of the 
initial check and any check 
representing payment of retroactive 
benefits should also be obtained.  This 
information should be added to the 
claims file.

2.  Thereafter, the RO should 
reevaluate the veteran's entitlement to 
pension benefits for the period 
beginning December 11, 1998, pursuant 
to the provisions of 38 C.F.R. § 
3.660(a)(2) (2002).  The RO should then 
verify the correct amount of the 
overpayment to be charged the appellant 
by setting forth in the evidentiary 
record on a month-by-month basis the 
amount of benefits due and paid for the 
period in question.  A copy of the 
written audit should be inserted into 
the claims folder and another provided 
to the veteran.

3.  After the above development has 
been completed, the Committee should 
again consider the veteran's request 
for waiver.  A formal, written record 
of the Committee's decision should be 
prepared and incorporated into the 
claims folder.

4.  If the determination remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case, 
which sets forth the provisions, 
citations, and explanations of the 
controlling law and regulations 
pertinent to this appeal, as well as 
reasons and bases for the decision 
reached, and afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives further notice.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




